






Exhibit 10.3




FIRST NIAGARA FINANCIAL GROUP
AMENDED AND RESTATED
EXECUTIVE SEVERANCE PLAN
Effective as of December 19, 2013
ARTICLE I.
ESTABLISHMENT OF THE PLAN
First Niagara Financial Group, Inc. (“First Niagara”) hereby establishes a
self-insured severance plan for certain of its key executive management
personnel. The term “Company” means First Niagara and any Organization Under
Common Control that is covered under the Plan in accordance with Section 5.6.
The original effective date of the Plan was October 23, 2006. The amended and
restated Plan is effective as of December 19, 2013 (the “Effective Date”). The
Plan Year is the calendar year.
ARTICLE II.
PARTICIPATION
Section 2.1     Eligible Executives.
(a)    Each Eligible Executive, as hereafter defined, will become a Participant
in the Plan on the later of: (i) the first day on which the individual becomes
an Eligible Executive; or (ii) the Effective Date.
(b)    For any employee other than the Chief Executive Officer of First Niagara,
the term “Eligible Executive” means any employee of the Company who has been
designated by the Chief Executive Officer of First Niagara as a member of First
Niagara’s Management Committee, excluding any employee covered under an
employment agreement that provides for severance or other similar
post-employment compensation (each, a “Non-CEO Participant”). If any Non-CEO
Participant is no longer designated as a member of the Management Committee or
subsequently becomes covered under an employment agreement that provides for
severance or other similar post-employment compensation, the employee will cease
to be a Participant as of that date.
(c)    The term Eligible Executive also means the Chief Executive Officer of
First Niagara (the “CEO Participant”).
Section 2.2    Exclusive Benefit. A Participant in this Plan will not be
eligible to receive any benefit under the terms of the First Niagara Financial
Group Separation Pay Plan.
ARTICLE III.
BENEFITS AND PAYMENT OF BENEFITS
Section 3.1    In General. Each Participant (i) whose employment is
involuntarily terminated by the Company for reasons other than Cause, as
hereafter defined, (ii) who is required to move employment to a location further
than 100 miles of the Participant’s current place of employment and who does not
accept such relocation and terminates employment or (iii) whose aggregate
compensation is materially reduced and who terminates employment will receive a
Severance Payment, as determined under Section 3.2, if the Participant remains
in employment with the Company through his or her release date as established by
the Company.




--------------------------------------------------------------------------------




(a)    For purposes of this Plan, “Cause” means a finding by the Board of
Directors of First Niagara that any of the following conditions exist:
(i)    The Participant’s willful and continued failure to substantially perform
the Participant’s duties (other than as a result of disability) that is not, or
cannot be, cured within 30 days of the Company giving the Participant notice of
the failure to so perform. For purposes of this Plan, no act or failure to act
will be deemed “willful” unless effected by the Participant not in good faith
and without a reasonable belief that the Participant’s action or failure to act
was in or not opposed to the Company’s best interests.
(ii)    A willful act or omission by the Participant constituting dishonesty,
fraud or other malfeasance, and any act or omission by the Participant
constituting immoral conduct, which in any such case is injurious to the
financial condition or business reputation of the Company.
(iii)    The Participant’s indictment for a felony offense under the laws of the
United States or any state other than for actions related to operation of motor
vehicles which does not involve operation of a motor vehicle while intoxicated
or impaired.
(iv)    Breach by the Participant of First Niagara’s Code of Ethics for Senior
Financial Officers, any restrictive covenant, non-competition, confidentiality
or non-solicitation, or other similar agreement which is applicable to the
Participant.
The Participant will not be deemed to have been terminated for Cause until there
has been delivered to the Participant a copy of a resolution, duly adopted by
the affirmative vote of not less than a majority of the Board of First Niagara
at a meeting called and held for that purpose (after reasonable notice to the
Participant and an opportunity for the Participant, with the Participant’s
counsel, to be heard before the Board), stating that, in the good faith opinion
of the Board, the Participant has engaged in conduct described above and
specifying the particulars in detail.
(b)    Upon the occurrence of any event described in Section 3.1(ii) or (iii)
above, the Participant shall have the right to elect to terminate his employment
under this Plan by resignation upon not less than thirty (30) days prior written
notice to First Niagara, which notice must be given by the Participant within
ninety (90) days after the initial event giving rise to said right to elect to
terminate his employment. Notwithstanding the preceding sentence, in the event
of a continuing breach of this Plan by First Niagara, the Participant, after
giving due notice within the prescribed time frame of an initial event specified
above, shall not waive any of his rights solely under this Plan by virtue of the
fact that Participant has submitted his resignation but has remained in the
employment of First Niagara and is engaged in good faith discussions to resolve
any occurrence of an event described above. First Niagara shall have at least
thirty (30) days to remedy any condition set forth above, provided, however,
that First Niagara shall be entitled to waive such period and make an immediate
payment hereunder.
Section 3.2    Benefit Amount.
(a)    A Non-CEO Participant’s Severance Payment will be equal to the greater
of:
(i)    The Non-CEO Participant’s base salary, determined as of the date of
termination, for twelve (12) months, plus the Non-CEO Participant’s targeted
bonus amount for the year in which the Non-CEO Participant is terminated; or
(ii)    The Non-CEO Participant’s base salary, determined as of the date of
termination, for eighteen (18) months.
In addition, for a twelve (12)-month period following the termination of
employment, First Niagara will reimburse the Non-CEO Participant for
outplacement services in an amount not to exceed $10,000; provided however, that
reimbursements for such outplacement services shall be made in a cash lump sum
within 30 days of the Non-CEO Participant’s remittance to First Niagara of a
receipt for such services.




--------------------------------------------------------------------------------




(b)    The CEO Participant’s Severance Payment will be equal to the greater of:
(i)    The CEO Participant’s base salary, determined as of the date of
termination, for twenty-four (24) months, plus the CEO Participant’s targeted
bonus amount for the year in which the CEO Participant is terminated; or
(ii)    The CEO Participant’s base salary, determined as of the date of
termination, for thirty-six (36) months.
In addition, for a twelve (12)-month period following the termination of
employment, First Niagara will reimburse the CEO Participant for outplacement
services in an amount not to exceed $10,000; provided however, that
reimbursements for such outplacement services shall be made in a cash lump sum
within 30 days of the CEO Participant’s remittance to First Niagara of a receipt
for such services.
Section 3.2A    Temporary Enhanced Benefit. For the Non-CEO Participants
specified on Appendix A, the Severance Payment determined under Section 3.2(a)
(not including the outplacement services benefit) shall be the Non-CEO
Participant’s base salary for eighteen (18) months, plus 150 percent of the
Non-CEO Participant’s targeted bonus amount, each determined as of the date of
termination, during the period of December 19, 2013 until December 18, 2014. At
the expiration of such one-year period, this enhanced benefit shall
automatically expire (except with respect to a Non-CEO Participant who is then
receiving or entitled to receive enhanced Severance Payment(s) as a result of a
qualifying termination during the applicable one-year period) and this Section
3.2A and Appendix A shall be automatically eliminated from the Plan without the
need for further action or amendment.
Section 3.3    Form of Benefit Payment.
A Participant will receive his or her benefit in the form of direct deposit to
his or her bank account in accordance with the normal payroll process over the
period of the Severance Payment. All applicable payroll taxes and withholding
will be applied. The Severance Payment will normally begin by the second pay
period following separation from service and upon execution by the Participant
of all required documentation to process payments; provided, however, in the
event that the period to execute and not revoke a waiver and release of claims
crosses from one tax year into another tax year, payment shall commence no
sooner than the first payroll period of the second tax year. Severance Payments
and benefits payable under this Plan will not be treated as compensation for
purposes of calculating benefits under any other employee benefit plan
maintained by the Company.
Notwithstanding any other provision in this Plan, for purposes of this Plan,
“termination of employment” shall mean “Separation from Service” as defined in
Section 409A of the Internal Revenue Code of 1986, as amended, and the treasury
regulations promulgated and other official guidance issued thereunder
(collectively, “Code Section 409A”), such that First Niagara and the Participant
reasonably anticipate that the level of bona fide services the Participant would
perform after termination would permanently decrease to a level that is less
than 50% of the average level of bona fide services performed (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period.
Notwithstanding anything in this Plan to the contrary, if the Participant is a
Specified Employee (within the meaning of Treasury Regulations §1.409A-1(i)),
then, to the extent necessary to avoid penalties under Code Section 409A, no
payment shall be made to the Participant prior to the first day of the seventh
month following the date of termination in excess of the “permitted amount”
under Code Section 409A. For these purposes, the “permitted amount” shall be an
amount that does not exceed two times the lesser of: (i) the sum of
Participant’s annualized compensation based upon the annual rate of pay for
services provided to First Niagara for the calendar year preceding the year in
which occurs the date of termination or (ii) the maximum amount that may be
taken into account under a tax-qualified plan pursuant to Code Section
401(a)(17) for the calendar year in which occurs the date of termination.
Payment of the “permitted amount” shall be made in accordance with regular
payroll practices. Any payment in excess of the permitted amount shall be made
to the Participant on the first day of the seventh month following the date of
termination.




--------------------------------------------------------------------------------




Section 3.4    Forfeitures of Benefits. A Participant will forfeit his or her
right to any unpaid Severance Payments benefits if he or she is reemployed by
the Company.
Section 3.5    Effect of Regulatory Actions. Any actions by First Niagara under
this Plan must comply with the law, including regulations and other interpretive
action, of the Federal Deposit Insurance Act, Federal Deposit Insurance
Corporation, or other entities that supervise any of the activities of First
Niagara. Specifically, any payments to the Participant by First Niagara, whether
pursuant to this Plan or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1828(k), and the regulations promulgated thereunder in 12 C.F.R. Part
359.
Section 3.6    Golden Parachute Adjustments. Notwithstanding anything in this
Plan or any other agreement to the contrary:
(a)    In the event First Niagara (or its successor) and the Participant both
determine, based upon the advice of the independent public accountants for First
Niagara, that part or all of the consideration, compensation or benefits to be
paid to the Participant under this Plan constitute “parachute payments” under
Code Section 280G(b)(2) then, if the aggregate present value of such parachute
payments, singularly or together with the aggregate present value of any
consideration, compensation or benefits to be paid to the Participant under any
other plan, arrangement or agreement which constitute “parachute payments”
(collectively, the “Parachute Amount”) exceeds 2.99 times the Participant’s
“base amount,” as defined in Code Section 280G(b)(3) (the “Executive Base
Amount”), the amounts constituting “parachute payments” which would otherwise be
payable to or for the benefit of the Participant shall be reduced to the extent
necessary so that the Parachute Amount is equal to 2.99 times the Participant
Base Amount (the “Reduced Amount”); provided that such amounts shall not be so
reduced if the Participant determines, based upon the advice of an independent
public accounting firm (which may, but need not be the independent public
accountants of First Niagara), that without such reduction the Participant would
be entitled to receive and retain, on a net after tax basis (including, without
limitation, any excise taxes payable under Code Section 4999), an amount which
is greater than the amount, on a net after tax basis, that the Participant would
be entitled to retain upon Executive’s receipt of the Reduced Amount.
(b)    If the determination made pursuant to subsection (a) above results in a
reduction of the payments that would otherwise be paid to the Participant except
for the application of this Section, then the Participant may then elect, in the
Participant’s sole discretion, which and how much of any particular entitlement
shall be eliminated or reduced and shall advise First Niagara in writing of the
Participant’s election within ten days of the determination of the reduction in
payments; provided, however, that if it is determined that such election by the
Participant shall be in violation of Code Section 409A, or if no such election
is made by the Participant within such ten-day period, the allocation of the
required reduction shall be pro-rata. If no such election is made by the
Participant within such ten-day period, First Niagara may elect which and how
much of any entitlement shall be eliminated or reduced and shall notify the
Participant promptly of such election. Within ten days following such
determination and the elections hereunder, First Niagara shall pay or distribute
to or for the benefit of the Participant such amounts as are then due to the
Participant under this Plan and shall promptly pay or distribute to or for the
benefit of the Participant in the future such amounts as become due to the
Participant under this Plan.
(c)    As a result of the uncertainty in the application of Section 280G of the
Code at the time of a determination hereunder, it is possible that payments will
be made by First Niagara which should not have been made under clause (a) of
this Section (an “Overpayment”) or that additional payments which are not made
by First Niagara pursuant to clause (a) of this Section should have been made
(an “Underpayment”). In the event that there is a final determination by the
Internal Revenue Service, a final determination by a court of competent
jurisdiction or a change in the provisions of the Code or regulations pursuant
to which an Overpayment arises, any such Overpayment shall be treated for all
purposes as a loan to the Participant which the Participant shall repay to First
Niagara together with interest at the applicable Federal rate provided for in
Code Section 7872(f)(2). In the event that there is a final determination by the
Internal Revenue Service, a final determination by a court of competent
jurisdiction or a change in the provisions of the Code or regulations pursuant
to which an Underpayment arises under this Plan, any such Underpayment shall be
promptly paid by First Niagara to or for the benefit of the Participant,
together with interest at the applicable Federal rate provided for in Code
Section 7872(f)(2).




--------------------------------------------------------------------------------




The calculations required by clause (a) of this Section will be made by First
Niagara’s independent accounting firm engaged immediately prior to the event
that triggered the payment, in consultation with First Niagara’s outside legal
counsel, and for purposes of making the calculation the accounting firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Code Sections 280G and 4999, provided that the accounting firm’s determinations
must be made with substantial authority (within the meaning of Code Section
6662).
ARTICLE IV.
ADMINISTRATION OF PLAN
Section 4.1     Appointment of Plan Administrator and Responsibility for
Administration of Plan. First Niagara shall serve as Plan Administrator and
shall administer this Plan in accordance with its terms. The Plan Administrator
may designate other persons to carry out the responsibilities to control and
manage the operation of the Plan.
Section 4.2    Agents. The Plan Administrator may employ such agents, including
counsel, as it may deem advisable for the administration of the Plan. Such
agents need not be Participants under the Plan.
Section 4.3    Compensation. The Company shall pay all the expenses of the Plan
Administrator. The Company shall indemnify any employees of the Company to whom
responsibilities have been delegated under Section 4.1 against any liability
incurred in the course of administration of the Plan, except liability arising
from their own gross negligence or willful misconduct.
Section 4.4    Records. The acts and decisions of the Plan Administrator shall
be duly recorded. The Plan Administrator shall make a copy of this Plan
available for examination by any Participant during the business hours of the
Employer.
Section 4.5    Defect or Omission. The Plan Administrator shall refer any
material defect, omission or inconsistency in the Plan to the Board of Directors
of First Niagara for such action as may be necessary to correct such defect,
supply such omission or reconcile such inconsistency.
Section 4.6    Liability. Except for their own negligence, willful misconduct or
breach of fiduciary duty, neither the Plan Administrator nor any agents
appointed by the Plan Administrator shall be liable to anyone for any act or
omission in the course of the administration of the Plan.
Section 4.7    Contributions and Financing. All benefits required to be paid by
the Company under the Plan shall be paid as due directly by the Company from its
general assets.
Section 4.8    Claims Procedure. The claims procedure set forth in this
paragraph is the exclusive method of resolving disputes that arise under the
Plan.
(a)    Written Claim. Any person asserting any rights under this Plan must
submit a written claim to the Compensation Committee of First Niagara’s Board of
Directors (the “Committee”). The Committee shall render a decision within a
reasonable period of time from the date on which the Committee received the
written claim, not to exceed 90 days, unless an extension of time is necessary
due to reasonable cause.
(b)    Denial of Claim. If a claim is denied in whole or in part, the claimant
must be provided with the following information:
(i)    A statement of specific reasons for the denial of the claim;
(ii)    References to the specific provisions of the Plan on which the denial is
based;




--------------------------------------------------------------------------------




(iii)    A description of any additional material or information necessary to
perfect the claim with an explanation of why such material information is
necessary;
(iv)    An explanation of the claims review procedures with a statement that the
claimant must request review of the decision denying the claim within 30 days
following the date on which the claimant received such notice.
(c)    Review of Denial. The claimant may request that the First Niagara Board
of Directors review the denial of a claim. A request for review must be in
writing and must be received by the Board of Directors within 30 days of the
date on which the claimant received written notification of the denial of the
claim. The Board of Directors will render a decision with respect to a written
request for review within 60 days from the date on which the Board of Directors
received the request for review. If the request for review is denied in whole or
in part, the Board of Directors must mail the claimant a written decision that
includes a statement of the reasons for the decision.
ARTICLE V.
MISCELLANEOUS PROVISIONS
Section 5.1    Plan Terms are Legally Enforceable. The Company intends that the
terms of this Plan, including those relating to coverage and benefits, are
legally enforceable.
Section 5.2    Plan Exclusively Benefits Employees. The Company intends that the
Plan is maintained for the exclusive benefit of employees of the Company.
Section 5.3    Illegality of Particular Provision. The illegality of any
particular provision of the Plan shall not affect the other provisions, and the
Plan shall be construed in all other respects as if such invalid provision were
omitted.
Section 5.4    Applicable Laws. To the extent not pre-empted by the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the Plan shall be
governed by the laws of the State of New York.
Section 5.5    Non-Guaranty of Employment. Nothing in this Plan shall be
construed as granting any Participant a right to continued employment with the
Company.
Section 5.6    Coverage of Plan by Organization Under Common Control. The Plan
is adopted by First Niagara and covers any Organization Under Common Control
with First Niagara. The term “Organization Under Common Control” means (i) an
Affiliated Corporation, (ii) a Related Business, (iii) an Affiliated Service
Organization or (iv) any other entity required to be aggregated with First
Niagara pursuant to Section 414(o) of the Code and the regulations thereunder.
The term “Affiliated Corporation” means any corporation that is a member of a
controlled group of corporations as defined in Section 414(b) of the Code, which
includes First Niagara. The term “Related Business” means any trade or business
included in a group of trade or businesses with First Niagara which are under
common control, as defined in Section 414(c) of the Code. The term “Affiliated
Service Organization” means any service organization which is a member of an
affiliated service group, as defined in Section 414(m) of the Code, which
includes First Niagara.
Section 5.7    Release and Return of Property. Payment of all benefits under
this Plan is contingent upon (i) the Participant’s timely execution, delivery
and non-revocation of a confidential separation agreement in a form provided by
the Company that includes a waiver and release of claims in a form provided by
the Company, and (ii) the Participant’s timely return of any and all Company
property.
Section 5.8    Section 409A Compliance.
(a)    The compensation and benefits provided under this Plan are intended to be
exempt from or to comply with the requirements of Code Section 409A, and this
Plan shall be administered and interpreted consistent with that intention.




--------------------------------------------------------------------------------




(b)     Section 5.8(a) shall not be construed as a guarantee by the Company of
any particular tax effect to any Eligible Employee under this Plan. The Company
shall not be liable to any Eligible Employee for any payment made under this
Plan that is determined to result in an additional tax, penalty or interest
under Code Section 409A, nor for reporting in good faith any payment made under
this Plan as an amount includible in gross income under Code Section 409A.
ARTICLE VI.
AMENDMENT AND TERMINATION
Section 6.1    Amendment of the Plan. First Niagara intends to maintain this
Plan indefinitely, but reserves the right to amend, modify or terminate the Plan
at any time. First Niagara may make modifications or amendments to the Plan that
are necessary or appropriate to maintain the Plan as a plan meeting the
requirements of the applicable provisions of ERISA.
ARTICLE VII.
POST TERMINATION OBLIGATIONS
Section 7.1    Each Participant hereby covenants and agrees that (x) with
respect to the covenants set forth in Section 7.1(a), Section 7.1(b) and Section
7.1(c), for the applicable Obligations Period (as defined below) following his
termination of employment with First Niagara, and (y) with respect to the
covenant set forth in Section 7.1(d) and (e), indefinitely, that the Participant
shall not, without the written consent of First Niagara, either directly or
indirectly:
(a)    solicit, offer employment to, or take any other action intended (or that
a reasonable person acting in like circumstances would expect) to have the
effect of causing any officer or employee of First Niagara, or any of its
subsidiaries or affiliates, to terminate his or her employment and accept
employment or become affiliated with, or provide services for compensation in
any capacity whatsoever to, any business whatsoever that competes with the
business of First Niagara, or any of its direct or indirect subsidiaries or
affiliates or has headquarters or offices within 100 miles of the locations in
which First Niagara, or any of its direct or indirect subsidiaries or
affiliates, has business operations or has filed an application for regulatory
approval to establish an office;


(b)    become an officer, employee, consultant, director, independent
contractor, agent, sole proprietor, joint venturer, greater than 5% equity owner
or stockholder, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other entity competing with First Niagara or its affiliates in the same
geographic locations where First Niagara or its affiliates has material business
interests;


(c)    solicit, provide any information, advice or recommendation or take any
other action intended (or that a reasonable person acting in like circumstances
would expect) to have the effect of causing any customer of First Niagara or any
of its direct or indirect subsidiaries or affiliates to terminate an existing
business or commercial relationship with First Niagara;


(d)    make, or cause to be made, any written or oral statement or other
communication that is derogatory or disparaging to First Niagara or First
Niagara’s predecessors, successors or its past, current or future parents,
subsidiaries, related entities, or any of its members, shareholders, officers,
directors, agents, attorneys, employees, or assigns; or


(e)     disclose, use or make known, for the Participant’s or another’s benefit
any confidential information of the Company or use such confidential information
in any way except in the best interest of the Company. In addition, to the
extent that First Niagara has entered into a confidentiality agreement with any
other person or entity the Participant agrees to comply with the terms of such
confidentiality agreement and to be subject to the restrictions and limitations
imposed by such confidentiality agreement as if the Participant was a party
thereto.


Section 7.2    Each Participant shall, upon reasonable notice, furnish such
information and assistance to First Niagara as may reasonably be required by
First Niagara, in connection with any litigation in which




--------------------------------------------------------------------------------




it or any of its subsidiaries or affiliates is, or may become, a party;
provided, however, that the Participant shall not be required to provide
information or assistance with respect to any litigation between the Participant
and First Niagara or any of its subsidiaries or affiliates.
Section 7.3    All payments and benefits to a Participant under this Plan shall
be subject to the Participant’s timely execution and non-revocation of a waiver
and release pursuant to Section 5.7. The parties hereto, recognizing that
irreparable injury will result to First Niagara, its business and property in
the event of Participant’s breach of this Article VII, agree that, in the event
of any such breach by a Participant, First Niagara will be entitled, in addition
to any other remedies and damages available, to an injunction to restrain the
violation hereof by the Participant and all persons acting for or with the
Participant. The Participant represents and admits that Participant’s experience
and capabilities are such that Participant can obtain employment in a business
engaged in other lines and/or of a different nature than First Niagara, and that
the enforcement of a remedy by way of injunction will not prevent Participant
from earning a livelihood. Nothing herein will be construed as prohibiting First
Niagara from pursuing any other remedies available to them for such breach or
threatened breach, including the recovery of damages from the Participant.
Section 7.4    The Obligations Period for a CEO Participant is twenty-four (24)
months following termination of employment with First Niagara and the
Obligations Period for a Non-CEO Participant is twelve (12) months following
termination of employment with First Niagara. The applicable Obligations Period
shall be based on the position held by the Participant at the time of the
Participant’s termination of employment with First Niagara.
*    *    *    *    *
IN WITNESS WHEREOF, First Niagara has duly executed this Plan as of the date
first above written.
    
 
 
 
 
 
FIRST NIAGARA FINANCIAL GROUP, INC.
 
Date: December 19, 2013
/s/ Kate White
 
Kate White, Managing Director of Human Resources
 
 
 





--------------------------------------------------------------------------------








FIRST NIAGARA FINANCIAL GROUP
EXECUTIVE SEVERANCE PLAN
Appendix A
Participants Eligible for Temporary Enhanced Benefit
Under Section 3.2A
Richard Barry
Daniel E. Cantara III
Andrew Fornarola
Gregory W. Norwood
Mark Rendulic




